DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 9, 12-15, 19-21, 23, 24, 27, 53, 56, 57, 60-64 are pending.  Claims 53, 56, 57 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
All previous rejection not reiterated in this office action is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 12, 14, 27 and 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig (cited previously), in view of Kalbasi et al (The Journal of Clinical Investigation, 2013, Vol.123, No.7, pages 2756-2763) and Son et al (Journal of Immunotherapy, 2014, Vol.37, No.1 pages 1-7).  This rejection is rewritten to address the amendment.  
Wucherpfennig et al. teach a method for identifying a target gene for cancer therapy comprising measuring an activity of an unmodified T cell and of a modified T cell; comprising administering a modified T cell and unmodified T cell to a tumor bearing subject, wherein the T cell is modified by vectors expressing shRNA, isolating a selected population of T cells from a sample of said test subject; and identifying the candidate gene from said T cells (see page 6, 3rd paragraph, and page 14, 2nd paragraph, page 123, 3rd paragraph, and page 124, 2nd paragraph).  Wucherpfennig et al. teach that the activity is measured by proliferation (see page 14, 2nd paragraph line 6). Wucherpfennig et al. teach that the identifying is performed by deep-sequencing (see page 128, 1st paragraph).  Wucherpfennig et al. teach that the preparing of T cells comprising infecting T cells with a shRNA library, and the identifying comprises identifying the candidate gene to be the target gene based on enrichment of a dysfunctional T cell (see page 120, last paragraph, and page 126, example 1).  Wucherpfennig et al. teach that the nd paragraph).  Wucherpfennig et al. also teach that the test subject is a mouse, and said mouse may be a genetically engineered to express a T cell receptor specific for ovalbumin (see page 121, 3rd paragraph).  Wucherpfennig et al. further teach that T cells are labeled by GFP (see page 134, 3rd paragraph).  Wucherpfennig et al. further teach that the vector is lentivirus vector (see page 104, 5th line from bottom).  
However, Wucherpfennig do not teach that the tumor-bearing subject is irradiated.
Kalbasi et al. teach radiation therapy may expand the therapeutic reach of immunotherapy for cancer treatment (see abstract).  Kalbasi et al. teach in vitro and in vivo mouse studies suggests that tumor irradiation exposes the complex antigenic environment by generating new peptides and increasing the pool of intracellular peptides for cross-presentation (see page 2758, 2nd col., 2nd paragraph).  Kalbasi et al. teach naïve T cells in draining lymph nodes of tumors irradiated with ablative doses proliferate to a far greater degree than in lymph nodes of non-irradiated tumors, which is important for shifting tumor microenvironment toward tumor elimination (see Figure 2, legend, page 2759, 1st col., 2nd paragraph).  Kalbasi et al. also teach RT induces systematic immunity toward distant tumor by induction of CD8+ T cells (see page 2759, 2nd col., 1st paragraph).  Kalbasi et al. teach that RT can also generate tumor specific cytotoxic T cells because cytotoxic T cells are more easily recruited to the tumor site due to release of chemokines such as CXCL16, upregulated death receptors, which all changes tumor microenvironment (see page 2759, 2nd col., 2nd paragraph).
Son et al. teach that CTLA-4 blockade enhances antitumor immunity of intratumoral injection of immature dendritic cells into irradiated tumor in a mouse colon cancer model (see abstract).  Son et al. teach that murine colon cancer cells were subcutaneously inoculated in the right and left sigh of mouse, and ionizing radiation was applied at a dose of 10 Gy to the tumor on the right sigh of mouse, and iDCs are injected intratumorally to the mouse together with CTLA-4 antibody (see page 2, 2nd col., 1st paragraph).  Son et al. teach that CTL-4 blockade increase tumor specific CTL activity (see page 4, Figure 2 and legend).
It would have been obvious to an ordinary skilled in the art that the method of discovering immunotherapy targets in vivo using gene knockout in T cells taught by Wucherpfennig may be modified to use irradiated tumor based on the combined teaching of Wucherpfennig and Kalbasi et al.  The ordinary skilled in the art would recognize there is increasing amount of evidence that RT changes the microenvironment of the tumor thus result in enhancement of antitumor activity of immunotherapy that involves T cells based on the teaching of Kalbasi et al.  As demonstrated by Son et al., knockdown of CTLA-4 by antibody in T cells enhances antitumor activity of RT and iDC.  The ordinary skilled in the art would thus be motivated to identify additional target gene in T cells by using knockout down strategy as taught by Wucherpfennig et al. with a tumor microenvironment modified by ionizing radiation.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to irradiate a tumor in a test subject, exposing regular and modified T cell to the tumor microenvironment, and compare the T cell activity to identify the potential target gene.  The “identifying step (iii)” in claim 5 is optional because it only applies “if said activity is increased.”  The combined teaching from prior art renders obvious the method of injecting an unmodified T cell and modified T cell to an irradiated tumor bearing test subject; and measuring an activity of modified and unmodified T cell in the test subject.  Therefore, the claimed invention of claims 5, 8, 9, 12, 27, 60-63 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig, Kalbasi et al. and Son et al., as applied to claims 5, 8, 9, 12, 14, 27 and 60-64 above, and further in view of Dewan et al (Clinical Cancer Research, 2009, vol.15, no.17, pages 5379-5388).
The obviousness of using an irradiated tumor model to perform the method according to Wucherpfennig has been discussed above.  However, none of the reference teaches a two tumor model.  
Dewan et al. teach using a two tumor mouse model, having tumor cells injected to left and right flank for studying radiation combined with anti-CTLA-4 antibody (see page 11, Figure 1 and legend).  
Using a two tumor model with one receiving radiation and the other does not receive radiation would also have been obvious to an ordinary skilled in the art as demonstrated by Dewan et al.  The ordinary skilled in the art would also have reasonable expectation of success to optimize the radiation dosage for irradiation to reach the best response in the test subject.  Therefore, the claimed invention of claims 13, 14 and 64 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant argues that Kalbasi fails to provide any motivation or expectation of success for screening genes that inhibit the function of an immunoresponsive T cell under the condition of radiation, but instead discloses the potential benefits of combining radiation therapy and immunotherapy, because RT serves to enhance a systemic antitumor immune response.  Applicant argues that there is no teaching from prior art suggest that RT can have any immunosuppressive effect and have effect on genes that inhibit the function of an immunoresponsive T cell targeted by Wucherpennig’s method.  Applicant asserts that a skilled artisan intending to screen for genes that inhibit the function of an immunosuppressive T cell targeted by Wucherpennig’s method would avoid radiation in view of Kalbasi’s teaching.  Applicant assert that the present application for the first time conceived of the use of an irradiated tumor bearing subject in the method for identifying a gene mediating immunosuppression, based on the discovery that radiation can place the tumor under severe stress to promote the expression of immunosuppressive genes.  Applicant asserts that the purpose of radiation in the claimed invention is to promote expression of immune suppressive genes as disclosed in paragraph [0033], whereas radiation by Kalbasi and Son was used for opposite purpose to promote immune responsiveness.  
The above arguments have been fully considered but deemed unpersuasive.  As stated in the above rejection, the recitation in step iii) of claim 5 is optional because the candidate gene is identified as target gene if activity is increased.  As such, the claimed method (claim 5) optionally only has two active steps: 1) injecting unmodified T cell and modified T cells to an irradiated tumor bearing test subject, 2) measuring an activity of said T cells. Claim 27 comprises two steps: 1) preparing a starting population of T cells with different genetic modification; 2) contacting said cell with suppressor cells from an irradiated tumor-bearing subject.  Claim 60 comprises 1) 1) preparing a starting population of T cells with different genetic modification, wherein each T cell has at most one candidate gene knocked out; 2) injecting said cell into an irradiated tumor bearing subject; 3) isolating said selected T cells from a sample of said test subject; 4) identifying the candidate gene that is knockout in the selected population of T cells.  Since each of those steps are disclosed by the combined teaching from Wucherpfennig, Kalbasi and Son, the claimed method would have been prima facie obvious for reasons discussed above.  Moreover, with regard to the argument the claimed method is based on the novel discovery that radiation can place the tumor under severe stress to promote the expression of immunosuppressive genes, this argument is not persuasive either because the claim does not recite any limitation that directed to radiation’s stress inducing expression of immunosuppressive genes.  Rather, the claimed method recites identifying a gene that mediates immunosuppression for cancer therapy.  In other words, the identified gene may induce immunosuppression, or on the contrary, inhibiting immunosuppression (i.e. immuno-enhancement).  Applicant is reminded that the disclosure of the specification cannot be read into claims.  Therefore, this rejection is still considered proper and thus maintained.
Claims 1-4, 15, 19-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig, in view of Kalbasi et al., Son et al and Guo et al (Leukemia and Lymphoma, 2009, Vol. no.2, pages 270278).
The teaching of Wucherfennig, Kalbasi et al. and Son et al. have been discussed above.  However, the teaching of Wucherfennig do not teach contacting the T cell with one or more suppressor cells isolated from an irradiated tumor bearing subject in an in vitro setting.  
Guo et al. teach the bone marrow microenvironment plays a critical role in malignant cell growth, patient survival and response to chemotherapy (see page 270, 1st col., 1st paragraph). Guo et al. teach a method to evaluate target gene, Notch-1 in tumor microenvironment by using co-culturing suppressor cells isolated from a subject with T cells that transfected with Notch-1 siRNA, Jurkat cells (see page 271, 2nd col., 3rd paragraph).  Guo et al. teach that in vitro co-culturing of BMDC and Jurkat cells with or without Notch-1 siRNA identifies that Notch-1 plays a role in chemotherapy resistance on Jurkat cells (see page 274, 2nd col., 3rd paragraph).  
It would have been obvious to an ordinary skilled in the art that the identification of target gene by cancer therapy as taught by Wuncherfennig et al. may also be carried in an in vitro setting by isolating suppressor cells from the irradiated subject based on the combined teaching from Wucherpfennig, Kalbasi, Son and Guo et al. The ordinary skilled in the art would recognize that cells from microenvironment may be isolated from a subject and co-cultured in vitro with the T cell that has target gene knockout which may reflect the interaction in vivo based on the teaching of Guo et al. The ordinary skilled in the art would have been motivated to do perform an in vitro assay such as a co-culturing assay because in vitro assays may have faster turnaround compared to in vivo assay.  The level of skill in the art is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to isolating suppressor cells from an irradiated subject and contacting the T cells in vitro to determine a target gene based on the combined teaching of Wuncherfennig, Kalbasi, Son and Guo et al.  Therefore, the claimed invention would have been obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant asserts the amendment to claim 1 adds identifying target gene mediating immunosuppression. Applicant argues that Guo does not disclose a method of studying chemotherapeutic resistance and radiation therapy.  
The above argument has been fully considered but deemed unpersuasive.  There is no alleged deficiency in the combination of Wucherpfennig, Kalbasi and Son for reasons discussed above.  Therefore, this rejection is still considered proper and thus maintained.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636